 



Homeowners of America Holding Corporation

2013 EQUITY COMPENSATION PLAN

 

The purpose of the Homeowners of America Holding Corporation 2013 Equity
Compensation Plan (the “Plan”) is to provide (i) designated employees of
Homeowners of America Holding Corporation (the “Company”) and its parents and
subsidiaries; (ii) certain consultants and advisors who perform services for the
Company or its parents or subsidiaries; and (iii) non-employee members of the
Board of Directors of the Company (the “Board”) with the opportunity to receive
grants of incentive stock options, nonqualified stock options and stock awards.
The Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
shareholders, and will align the economic interests of the participants with
those of the shareholders.

 

1. Administration

 

(a) Committee. The Plan shall be administered and interpreted by the Board or by
the Compensation Committee of the Board, consisting of members of the Board,
which shall be appointed by the Board. After an initial public offering of the
Company’s stock as described in Section 18(b) (a “Public Offering”), the Plan
shall be administered by a committee of Board members, which may consist of
“outside directors” as defined under section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), and related Treasury regulations, and
“non-employee directors” as defined under Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Board, however, may
ratify or approve any grants as it deems appropriate, and the Board shall
approve and administer all grants made to non-employee directors. The committee
may delegate authority to one or more subcommittees as it deems appropriate. To
the extent that a committee or subcommittee administers the Plan, references in
the Plan to the “Board” shall be deemed to refer to the committee or
subcommittee.

 

(b) Board Authority. The Board shall have the sole authority to (i) determine
the individuals to whom grants shall be made under the Plan; (ii) determine the
type, size, and terms of the grants to be made to each such individual; (iii)
determine the time when the grants will be made and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability; (iv) amend the terms of
any previously issued grant; and (v) deal with any other matters arising under
the Plan.

 

(c) Board Determinations. The Board shall have full power and authority to
administer and interpret the Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements, and instruments for implementing
the Plan and for the conduct of its business as it deems necessary or advisable,
in its sole discretion. The Board’s interpretations of the Plan and all
determinations made by the Board pursuant to the powers vested in it hereunder
shall be conclusive and binding on all persons having any interest in the Plan
or in any awards granted hereunder. All powers of the Board shall be executed in
its sole discretion, in the best interest of the Company, not as a fiduciary,
and in keeping with the objectives of the Plan and need not be uniform as to
similarly situated individuals.

 



 

 

 

2. Awards

 

Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5 (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
“Options”), as stock awards as described in Section 6 (“Stock Awards”), and
restricted stock units as described in Section 6 (“RSUs”) (hereinafter
collectively referred to as “Awards”). All Awards shall be subject to the terms
and conditions set forth herein and to such other terms and conditions
consistent with the Plan as the Board deems appropriate and as are specified in
writing by the Board to the individual in a grant instrument or an amendment to
the grant instrument in the form set forth in Exhibit A (the “Award Agreement”).
The Board shall approve the form and provisions of each Award Agreement. Awards
under a particular Section of the Plan need not be uniform as among the
grantees.

 

3. Shares Subject to the Plan

 

(a) Shares Authorized. Subject to adjustment as described below, the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued or transferred under the Plan is two million nine hundred twenty five
thousand (2,925,000) and the maximum aggregate number of shares that may be
issued under the Plan under Incentive Stock Options is two million nine hundred
twenty five thousand (2,925,000). After a Public Offering, the maximum aggregate
number of shares of Company Stock that shall be subject to Awards made under the
Plan to any individual during any calendar year shall be two million nine
hundred twenty five thousand (2,925,000) shares, subject to adjustment as
described below. The shares may be authorized but unissued shares of Company
Stock or reacquired shares of Company Stock, including shares purchased by the
Company on the open market for purposes of the Plan. If and to the extent
Options granted under the Plan terminate, expire, or are canceled, forfeited,
exchanged, or surrendered without having been exercised or if any Stock Awards
or RSUs (including restricted stock received upon the exercise of Options) are
forfeited, the shares subject to such Awards shall be available again for
purposes of the Plan.

 

(b) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares; (ii) by
reason of a merger, reorganization, or consolidation; (iii) by reason of a
reclassification or change in par value; or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Awards, the maximum
number of shares of Company Stock that any individual participating in the Plan
may be granted in any year, the number of shares covered by outstanding Awards,
the kind of shares issued under the Plan, and the price per share of such Awards
shall be adjusted by the Board to reflect any increase or decrease in the number
of, or change in the kind or value of, issued shares of Company Stock to
preclude the enlargement or dilution of rights and benefits under such Awards;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated. Any adjustments determined by the Board shall be final,
binding, and conclusive.

 



- 2 -

 

 

4. Eligibility for Participation

 

(a) Eligible Persons. All employees of the Company and its parents or
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in the Plan. Consultants and
advisors who perform services for the Company or any of its parents or
subsidiaries (“Key Advisors”) shall be eligible to participate in the Plan if
the Key Advisors render bona fide services to the Company or its parents or
subsidiaries, the services are not in connection with the offer and sale of
securities in a capital-raising transaction, and the Key Advisors do not
directly or indirectly promote or maintain a market for the Company’s
securities.

 

(b) Selection of Grantees. The Board shall select the Employees, Non-Employee
Directors, and Key Advisors to receive Awards and shall determine the number of
shares of Company Stock subject to a particular Award in such manner as the
Board determines. Employees, Key Advisors, and Non-Employee Directors who
receive Awards under the Plan shall hereinafter be referred to as “Grantees.”

 

5. Granting of Options

 

The Company may grant Options to purchase shares of Company Stock to Employees,
Non-Employee Directors, and Key Advisors. The following provisions are
applicable to Options.

 

(a) Number of Shares. The Board shall determine the number of shares of Company
Stock that shall be subject to each Award of Options.

 

(b) Type of Option and Price.

 

(i) The Board may grant Incentive Stock Options that are intended to qualify as
“incentive stock options” within the meaning of section 422 of the Code or
Nonqualified Stock Options that do not qualify as Incentive Stock Options.
Incentive Stock Options may be granted only to employees of the Company or its
parents or subsidiaries, as defined in section 424 of the Code.

 

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Board and may be equal to or greater than the
Fair Market Value (as defined below) of a share of Company Stock on the date the
Option is granted. An Incentive Stock Option may not be granted to an Employee
who, at the time of grant, owns stock possessing more than ten percent of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary of the Company, unless the Exercise Price per share is not less
than 110% of the Fair Market Value of Company Stock on the date of grant.

 

(iii) If the Company Stock is publicly traded, the Fair Market Value per share
shall be determined as follows: (x) if the principal trading market for the
Company Stock is a national securities exchange or the Nasdaq National Market,
the last reported sale price thereof on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
or (y) if the Company Stock is not principally traded on such exchange or
market, the mean between the last reported “bid” and “asked” prices of Company
Stock on the relevant date, as reported on Nasdaq or, if not so reported, as
reported by the National Daily Quotation Bureau, Inc. or as reported in a
customary financial reporting service, as applicable and as the Board
determines.

 



- 3 -

 

 

(iv) If the Company Stock is not publicly traded or, if publicly traded, is not
subject to reported transactions or “bid” or “asked” quotations as set forth
above, the Fair Market Value per share shall be as determined by the Board. The
Board shall determine the Fair Market Value based upon the application of a
reasonable valuation method that considers all material information available to
the Board. The Board may engage outside advisors, valuation experts and counsel
to assist the Board in making a determination of Fair Market Value for purpose
of the Plan.

 

(c) Option Term. The Board shall determine the term of each Option. The term of
any Option shall not exceed ten years from the date of grant. An Incentive Stock
Option that is granted to an Employee who, at the time of grant, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company, or any parent or subsidiary of the Company,
however, may not have a term that exceeds five years from the date of grant.

 

(d) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Board and specified in the Award Agreement. The Board may accelerate the
exercisability of any or all outstanding Options at any time for any reason. The
Board may provide in an Award Agreement that the Grantee may elect to exercise
part or all of an Option before it otherwise has become exercisable. Any shares
so purchased shall be restricted shares and shall be subject to a repurchase
right in favor of the Company during a specified restriction period, with the
repurchase price equal to the lesser of (A) the Exercise Price or (B) the Fair
Market Value of such shares at the time of repurchase, and (C) any other
restrictions determined by the Company.

 

(e) Termination of Employment, Disability, or Death.

 

(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by, or providing service to, the Employer (as defined below) as an
Employee, Key Advisor, or member of the Board. In the event that a Grantee
ceases to be employed by, or provide service to, the Employer for any reason
other than Disability, death, or termination for Cause, any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within 12
months after the date on which the Grantee ceases to be employed by, or provide
service to, the Employer (or within such other period of time as may be
specified by the Board), but in any event no later than the date of expiration
of the Option term. Except as otherwise provided by the Board or in the Award
Agreement, any of the Grantee’s Options that are not otherwise exercisable as of
the date on which the Grantee ceases to be employed by, or provide service to,
the Employer shall terminate as of such date.

 

(ii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer on account of a termination for Cause by the Employer, any Option
held by the Grantee shall terminate as of the date the Grantee ceases to be
employed by, or provide service to, the Employer. In addition, notwithstanding
any other provisions of this Section 5, if the Board determines that the Grantee
has engaged in conduct that constitutes Cause at any time while the Grantee is
employed by, or providing service to, the Employer or after the Grantee’s
termination of employment or service, any Option held by the Grantee shall
immediately terminate, and the Grantee shall automatically forfeit all shares
underlying any exercised portion of an Option for which the Company has not yet
delivered the share certificates, upon refund by the Company of the Exercise
Price paid by the Grantee for such shares. Upon any exercise of an Option, the
Company may withhold delivery of share certificates pending resolution of an
inquiry that could lead to a finding resulting in a forfeiture.

 



- 4 -

 

 

(iii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer because the Grantee is Disabled, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within three years
after the date on which the Grantee ceases to be employed by, or provide service
to, the Employer (or within such other period of time as may be specified by the
Board), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided by the Board, any of the Grantee’s Options
which are not otherwise exercisable as of the date on which the Grantee ceases
to be employed by, or provide service to, the Employer shall terminate as of
such date.

 

(iv) If the Grantee dies while employed by, or providing service to, the
Employer or within 90 days after the date on which the Grantee ceases to be
employed or provide service on account of a termination specified in Section
5(f)(i) above (or within such other period of time as may be specified by the
Board), any Option that is otherwise exercisable by the Grantee shall terminate
unless exercised within three years after the date on which the Grantee ceases
to be employed by, or provide service to, the Employer (or within such other
period of time as may be specified by the Board), but in any event no later than
the date of expiration of the Option term. Except as otherwise provided by the
Board, any of the Grantee’s Options that are not otherwise exercisable as of the
date on which the Grantee ceases to be employed by, or provide service to, the
Employer shall terminate as of such date.

 

(v) For purposes of this Plan:

 

(A) The term “Employer” shall mean the Company and its parent and subsidiary
corporations or other entities, as determined by the Board.

 

(B) “Employed by, or provide service to, the Employer” shall mean employment or
service as an Employee, Key Advisor, or member of the Board (so that, for
purposes of exercising Options and satisfying conditions with respect to Stock
Awards or RSUs, a Grantee shall not be considered to have terminated employment
or service until the Grantee ceases to be an Employee, Key Advisor, or member of
the Board), unless the Board determines otherwise.

 

(C) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code, within the meaning of the Employer’s long-term
disability plan applicable to the Grantee, or as otherwise determined by the
Board.

 



- 5 -

 

 

(D) “Cause” shall mean, except to the extent specified otherwise by the Board or
as defined in any other agreement between the Grantee and the Company, a finding
by the Board that the Grantee has (i) been convicted of a felony or crime
involving moral turpitude; (ii) disclosed trade secrets or confidential
information of the Employer to persons not entitled to receive such information;
(iii) breached any written noncompetition or nonsolicitation agreement between
the Grantee and the Employer; or (iv) engaged in willful and continued
negligence in the performance of the duties assigned to the Grantee by the
Employer, after the Grantee has received notice of and failed to cure such
negligence.

 

(f) Exercise of Options. A Grantee may exercise an Option that has become vested
and exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option by the Board (i)
in cash; (ii) by delivering shares of Company Stock owned by the Grantee
(including Company Stock acquired in connection with the exercise of an Option,
subject to such restrictions as the Board deems appropriate) and having a Fair
Market Value on the date of exercise equal to the Exercise Price or by
attestation (on a form prescribed by the Board) to ownership of shares of
Company Stock having a Fair Market Value on the date of exercise equal to the
Exercise Price; (iii) after a Public Offering, payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board; or (iv) by such other method as the Board may approve. In addition, the
Grantee may elect to settle the Option on a “net basis” by taking delivery of
the number of Company Stock equal to Fair Market Value of the shares subject to
any Option less the exercise price, any tax (or other governmental obligation)
or other administration fees due. Shares of Company Stock used to exercise an
Option shall have been held by the Grantee for the requisite period of time to
avoid adverse accounting consequences to the Company with respect to the Option.
The Grantee shall pay the Exercise Price and the amount of any withholding tax
due (pursuant to Section 7) as specified by the Board.

 

(g) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any person who is not an Employee
of the Company or a parent or subsidiary (within the meaning of section 424(f)
of the Code) of the Company.

 

6. Stock Awards and RSUs

 

The Company may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director, or Key Advisor under a Stock Award or RSU, upon such
terms as the Board deems appropriate. The following provisions are applicable to
Stock Awards and RSUs:

 

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Stock Awards may be issued or transferred for consideration or for no
consideration, and subject to restrictions or no restrictions, as determined by
the Board. The Board shall determine the number of shares of Company Stock
subject to a Stock Award and the number of RSUs to be granted to a Grantee, the
duration of the period during which, and the conditions, if any, under which,
the Stock Award and RSUs may vest or may be forfeited to the Company and the
other terms and conditions of such Awards. The Board may require different
periods of service or different performance goals and objectives with respect to
different Participants holding different Stock Awards or RSUs or to separate,
designated portions of shares constituting Stock Awards.

 



- 6 -

 

 

(b) Transfer Restrictions and Legend on Stock Certificate. Stock Awards and RSUs
may not be sold, assigned, transferred, pledged or otherwise encumbered except
as provided in the Plan or as may be provided in the applicable Award Agreement;
provided, however, that the Board may determine that Stock Awards and RSUs may
be transferred by the Grantee. Each certificate for Stock Awards shall contain a
legend giving appropriate notice of the restrictions in the Award. The Grantee
shall be entitled to have the legend removed from the stock certificate covering
the shares subject to restrictions when all restrictions on such shares have
lapsed. The Board may determine that the Company shall not issue certificates
for Stock Awards until all restrictions on such shares have lapsed, or that the
Company shall retain possession of certificates for Stock Awards until all
restrictions on such shares have lapsed. Upon the lapse of the restrictions
applicable to a Stock Award, the Company or other custodian, as applicable,
shall deliver such certificates to the Grantee or the Grantee’s legal
representative.

 

(c) Payment/Lapse of Restrictions. Each RSU shall be granted with respect to one
share of Company Stock or shall have a value equal to the Fair Market Value of
one share of Company Stock. RSUs shall be paid in cash, shares of Company Stock,
other securities, other Awards or other property, as determined in the sole
discretion of the Board, upon the lapse of restrictions applicable thereto, or
otherwise in accordance with the applicable Award Agreement. The amount payable
as a result of the vesting of an RSU shall be distributed as soon as practicable
following the vesting date and in no event later than the fifteenth date of the
third calendar month of the year following the vesting date of the RSU (or as
otherwise permitted under Section 409A of the Code).

 

(d) Termination of Employment or Service. Except as otherwise set forth in the
Award Agreement, if the Grantee ceases to be employed by, or provide service to,
the Employer (as defined in Section 5(e)), any Stock Award or RSUs held by the
Grantee that are subject to the transfer restrictions set forth in Section 6(b)
above at such time shall be forfeited. The Board may, however, provide for
complete or partial exceptions to this requirement as it deems appropriate.

 

(e) No Right to Vote and to Receive Dividends. Prior to the lapse of the
transfer restrictions set forth in Section 6(b) above, the Grantee shall not
have the right to vote shares subject to Stock Awards or to receive any
dividends or other distributions paid on such shares, subject to any
restrictions deemed appropriate by the Board.

 

7. Withholding of Taxes

 

(a) Required Withholding. All Awards under the Plan shall be subject to
applicable federal (including FICA), state, and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Awards pay to the Employer the amount of any federal,
state, or local taxes that the Employer is required to withhold with respect to
such Awards, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Awards.

 



- 7 -

 

 

(b) Election to Withhold Shares. If the Board so permits, a Grantee may elect to
satisfy the Employer’s income tax withholding obligation with respect to an
Award by having shares withheld up to an amount that does not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state, and local tax liabilities. The election must be in a form and manner
prescribed by the Board and may be subject to the prior approval of the Board.

 

8. Transferability of Awards

 

(a) Nontransferability of Awards. Except as provided below, only the Grantee may
exercise rights under an Award during the Grantee’s lifetime. A Grantee may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Awards other than Incentive Stock Options,
if permitted in any specific case by the Board, pursuant to a domestic relations
order or otherwise as permitted by the Board. When a Grantee dies, the personal
representative or other person entitled to succeed to the rights of the Grantee
may exercise such rights. Any such successor must furnish proof satisfactory to
the Company of his or her right to receive the Award under the Grantee’s will or
under the applicable laws of descent and distribution.

 

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Board may provide, in an Award Agreement, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with
applicable securities laws, according to such terms as the Board may determine;
provided that the Grantee receives no consideration for the transfer of an
Option and the transferred Option shall continue to be subject to the same terms
and conditions as were applicable to the Option immediately before the transfer.

 

9. Right of First Refusal; Repurchase Right

 

(a) Offer. Prior to a Public Offering, if at any time an individual desires to
sell, encumber, or otherwise dispose of shares of Company Stock that were
distributed to him or her under the Plan and that are transferable, the
individual may do so only pursuant to a bona fide written offer, and the
individual shall first offer the shares to the Company by giving the Company
written notice disclosing: (i) the name of the proposed transferee of the
Company Stock; (ii) the certificate number and number of shares of Company Stock
proposed to be transferred or encumbered; (iii) the proposed price; (iv) all
other terms of the proposed transfer; and (v) a written copy of the proposed
offer. Within 60 days after receipt of such notice, the Company shall have the
option to purchase all or part of such Company Stock at the price and on the
terms described in the written notice; provided that the Company may pay such
price in installments over a period not to exceed four years, at the discretion
of the Board.

 

(b) Sale. In the event the Company (or a shareholder, as described below) does
not exercise the option to purchase Company Stock, as provided above, the
individual shall have the right to sell, encumber, or otherwise dispose of the
shares of Company Stock described in subsection (a) at the price and on the
terms of the transfer set forth in the written notice to the Company, provided
such transfer is effected within 15 days after the expiration of the option
period. If the transfer is not effected within such period, the Company must
again be given an option to purchase, as provided above.

 



- 8 -

 

 

(c) Assignment of Rights. The Board, in its sole discretion, may waive the
Company’s right of first refusal and repurchase right under this Section 9. If
the Company’s right of first refusal or repurchase right is so waived, the Board
may, in its sole discretion, assign such right to the remaining shareholders of
the Company in the same proportion that each shareholder’s stock ownership bears
to the stock ownership of all the shareholders of the Company, as determined by
the Board. To the extent that a shareholder has been given such right and does
not purchase his or her allotment, the other shareholders shall have the right
to purchase such allotment on the same basis.

 

(d) Purchase by the Company. Prior to a Public Offering, if a Grantee ceases to
be employed by, or provide service to, the Employer, the Company shall have the
right to purchase, within 60 days of the date that Grantee ceases to be employed
by, or provide services to, the Employer, all or part of any Company Stock
distributed to Grantee under the Plan at the Fair Market Value (as defined in
Section 5(b)) on the date that Grantee ceases to be employed by, or provide
services to, the Employer (or at such other price as may be established in the
Award Agreement); provided, however, that such repurchase shall be made in
accordance with applicable accounting rules to avoid adverse accounting
treatment.

 

(e) Public Offering. On and after a Public Offering, the Company shall have no
further right to purchase shares of Company Stock under this Section 9.

 

(f) Shareholder’s Agreement. Notwithstanding the provisions of this Section 9,
if the Board requires that a Grantee execute a shareholder’s agreement with
respect to any Company Stock distributed pursuant to the Plan, which contains a
right of first refusal or repurchase right, the provisions of this Section 9
shall not apply to such Company Stock.

 

10. Change of Control of the Company

 

As used herein, a “Change of Control” shall be deemed to have occurred if:

 

(a) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) (other than persons who are shareholders on the effective date of
the Plan) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a change of ownership resulting from the death of a shareholder, and a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
shareholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
shareholders to more than 50% of all votes to which all shareholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or

 



- 9 -

 

 

(b) The consummation of (i) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote); (ii) a sale or
other disposition of all or substantially all of the assets of the Company; or
(iii) a liquidation or dissolution of the Company.

 

11. Consequences of a Change of Control

 

(a) Notice and Acceleration. Upon a Change of Control, (i) the Company shall
provide each Grantee with outstanding Awards written notice of such Change of
Control; (ii) all outstanding Options shall automatically accelerate and become
fully vested and exercisable for the remaining term of the options; (iii) all
outstanding Stock Awards shall become vested and deliverable in accordance with
Section 6(b); and (iv) all outstanding RSUs shall become vested and deliverable
in accordance with Section 6(c).

 

(b) Assumption of Awards. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Board determines otherwise, all outstanding Options that are not
exercised shall be assumed by, or replaced with comparable options by, the
surviving corporation (or a parent or subsidiary of the surviving corporation).

 

(c) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Board may take one or both of the following actions: the Board
may (i) require that Grantees surrender their outstanding Options in exchange
for a payment by the Company, in cash or Company Stock as determined by the
Board, in an amount equal to the amount by which the then Fair Market Value of
the shares of Company Stock subject to the Grantee’s unexercised Options exceeds
the Exercise Price of the Options; or (ii) after giving Grantees 12 months to
exercise their outstanding Options but in any event no later than the date of
expiration of the Option term, terminate any or all unexercised Options at such
time as the Board deems appropriate. Such surrender or termination shall take
place as of the date of the Change of Control or such other date as the Board
may specify.

 

12. Requirements for Issuance or Transfer of Shares

 

(a) Shareholder’s Agreement. The Board may require that a Grantee execute a
shareholder’s agreement, with such terms as the Board deems appropriate, with
respect to any Company Stock issued or distributed pursuant to the Plan.

 

(b) Limitations on Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with any Award hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Board. The Board shall
have the right to condition any Award made to any Grantee hereunder on such
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of such shares of Company Stock as the Board shall deem
necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under the Plan shall be subject to such
stop-transfer orders and other restrictions as may be required by applicable
laws, regulations, and interpretations, including any requirement that a legend
be placed thereon.

 



- 10 -

 

 

(c) Lock-Up Period. If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the Company under the Securities Act of 1933, as
amended (the “Securities Act”), a Grantee (including any successor or assigns)
shall not sell or otherwise transfer any shares or other securities of the
Company during the 30-day period preceding and the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act for such underwriting (or such shorter period as may be requested
by the Managing Underwriter and agreed to by the Company) (the “Market Standoff
Period”). The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such Market
Standoff Period.

 

13. Amendment and Termination of the Plan

 

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without shareholder approval if
such approval is required in order to comply with the Code or other applicable
laws or, after an Initial Public Offering, to comply with applicable stock
exchange requirements.

 

(b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders.

 

(c) Termination and Amendment of Outstanding Awards. A termination or amendment
of the Plan that occurs after an Award is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Board acts under
Section 19(b). The termination of the Plan shall not impair the power and
authority of the Board with respect to an outstanding Award. Whether or not the
Plan has terminated, an outstanding Award may be terminated or amended under
Section 19(b) or may be amended by agreement of the Company and the Grantee
consistent with the Plan.

 

(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 

14. Funding of the Plan

 

The Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Awards under the Plan. In no event shall interest be paid or
accrued on any Award, including unpaid installments of Awards.

 



- 11 -

 

 

15. Rights of Participants

 

Nothing in the Plan shall entitle any Employee, Key Advisor, Non-Employee
Director, or other person to any claim or right to be granted an Award under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Employer or any other employment rights. No Fractional Shares

 

16. No Fractional Shares

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Award. The Board shall determine whether cash, other awards or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

17. Headings

 

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

 

18. Effective Date of the Plan

 

(a) Effective Date. The Plan shall be effective on October 24, 2013.

 

(b) Public Offering. The provisions of the Plan that refer to a Public Offering,
or that refer to, or are applicable to persons subject to, section 16 of the
Exchange Act or section 162(m) of the Code, shall be effective, if at all, upon
the initial registration of the Company Stock under section 12(g) of the
Exchange Act, and shall remain effective thereafter for so long as such stock is
so registered.

 

19. Miscellaneous

 

(a) Awards in Connection with Corporate Transactions and Otherwise. Nothing
contained in the Plan shall be construed to (i) limit the right of the Board to
make Awards under the Plan in connection with the acquisition, by purchase,
lease, merger, consolidation, or otherwise, of the business or assets of any
corporation, firm or association, including Awards to employees thereof who
become Employees, or for other proper corporate purposes; or (ii) limit the
right of the Company to grant stock options or make other awards outside of the
Plan. Without limiting the foregoing, the Board may make an Award to an employee
of another corporation who becomes an Employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization, or liquidation
involving the Company, the Parent, or any of their subsidiaries in substitution
for a stock option, stock award or other type of applicable equity grants made
by such corporation. The terms and conditions of the substitute grants may vary
from the terms and conditions required by the Plan and from those of the
substituted stock incentives. The Board shall prescribe the provisions of the
substitute grants.

 

(b) Compliance with Law. The Plan, exercise of Options, restrictions of Stock
Awards and obligations of the Company to issue or transfer shares of Company
Stock under Awards shall be subject to all applicable laws and to approvals by
any governmental or regulatory agency as may be required. With respect to
persons subject to section 16 of the Exchange Act, after a Public Offering, it
is the intent of the Company that the Plan and all transactions under the Plan
comply with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In addition, it is the intent of the Company that the Plan and
applicable Awards under the Plan comply with the applicable provisions of
sections 162(m), 409A and 422 of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or sections 162(m), 409A or 422 of
the Code as set forth in the Plan ceases to be required under section 16 of the
Exchange Act or sections 162(m), 409A or 422 of the Code, that Plan provision
shall cease to apply. The Board may revoke any Award if it is contrary to law or
modify an Award to bring it into compliance with any valid and mandatory
government regulation. The Board may also adopt rules regarding the withholding
of taxes on payments to Grantees. The Board may, in its sole discretion, agree
to limit its authority under this Section.

 



- 12 -

 

 

(c) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Board may make Awards on such terms and conditions as the Board deems
appropriate to comply with the laws of the applicable countries, and the Board
may create such procedures, addenda, and subplans and make such modifications as
may be necessary or advisable to comply with such laws.

 

(d) Governing Law. The validity, construction, interpretation, and effect of the
Plan and Award Agreements issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

 

- 13 -

 

 

EXHIBIT A

 

HOMEOWNERS OF AMERICA HOLDING CORPORATION

 

FORM OF
OPTION GRANT AGREEMENT

  

Homeowners of America Holding Corporation (the “Company”) has determined to
grant to you an option to purchase shares of common stock (“Shares”) of the
Company under the Homeowners of America Holding Corporation 2013 Equity
Compensation Plan (the “Plan”). The terms of the option grant are set forth in
the attached Option Grant Agreement (the “Agreement”). The following provides a
summary of the key terms of the Agreement; however, you should read the entire
Agreement along with the terms of the Plan to fully understand the Agreement.

  

SUMMARY OF OPTION GRANT AGREEMENT

 





Grantee: [_________]     Date of Grant: [_________]     Vesting Schedule:
[_________]     # of Shares Subject to Options Granted: [_________]     Exercise
Price Per Share: [_________]     Term/Expiration Date: [_________]



  

 

 

 

HOMEOWNERS OF AMERICA HOLDING CORPORATION

 

OPTION GRANT AGREEMENT

 

This OPTION GRANT AGREEMENT (the “Agreement”) is made and entered into on
October 24, 2013 (the “Date of Grant”) by and among Homeowners of America
Holding Corporation (the “Company”) and [_________] (the “Grantee”).

 

The Company has determined to provide the Grantee with an option (the “Option”)
to purchase shares of common stock of the Company (the “Shares”) under the
Homeowners of America Holding Corporation 2013 Equity Compensation Plan (the
“Plan”) and in accordance with the terms and conditions set forth in this
Agreement. Capitalized terms that are used but not defined herein shall have the
respective meanings accorded to such terms in the Plan.

 

The Company and Grantee, intending to be legally bound hereby, agree as follows:

 

1. Grant of Option.

 

The Company grants to Grantee the right to purchase, in the aggregate,
[_________] Shares at the exercise price of $0.50 per Share (the “Exercise
Price”). [The Option is not intended to be treated, and will not be treated, as
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). The granting of the Option shall
impose no obligation on Grantee to exercise such Option.]1

 

[(a) This Option is designated an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). If the aggregate
fair market value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds one hundred thousand dollars ($100,000), then
the Option, as to the excess, shall be treated as a nonqualified stock option
that does not meet the requirements of Section 422. If and to the extent that
the Option fails to qualify as an incentive stock option under the Code, the
Option shall remain outstanding according to its terms as a nonqualified stock
option.

 

(b) The Grantee understands that favorable incentive stock option tax treatment
is available only if the Option is exercised while the Grantee is an employee of
the Company or a parent or subsidiary of the Company or within a period of time
specified in the Code after the Grantee ceases to be an employee. The Grantee
understands that the Grantee is responsible for the income tax consequences of
the Option, and, among other tax consequences, the Grantee understands that he
or she may be subject to the alternative minimum tax under the Code in the year
in which the Option is exercised. The Grantee will consult with his or her tax
adviser regarding the tax consequences of the Option.

 

(c) The Grantee agrees that the Grantee shall immediately notify the Company in
writing if the Grantee sells or otherwise disposes of any Shares acquired upon
the exercise of the Option and such sale or other disposition occurs on or
before the later of (i) two (2) years after the Date of Grant or (ii) one (1)
year after the exercise of the Option, and the Grantee understands that if the
Grantee disposes of any such Shares as indicated, the Grantee will be treated
for federal income tax purposes as having received ordinary income at the time
of such disposition in an amount equal to the excess of the fair market value of
the Shares at the time such Shares were delivered to the Grantee over the
Exercise Price paid for the Shares. Grantee understands that if the Grantee
disposes of any Shares at any time after the expiration of such two year and one
year holding periods, any gain on such sale will be taxed as capital gain. The
Grantee also agrees to provide the Company with any information requested by the
Company with respect to such sale or other disposition.]2

 



 



1 Include bracketed language for non-ISO options.

2 Include bracketed language for ISO options.



 



- 2 -

 

 

2. Vesting.

 

The Option shall vest and become exercisable in accordance with the following
schedule: [___________]

 

Except as provided for under Section 9, Change in Control, the unvested portion
of the Option shall terminate on the date that Grantee ceases to be employed by,
or provide services to, the Company.

 

3. Exercise of Option.

 

Except as provided in the Plan or in this Agreement, and unless the Board of
Directors of the Company or a committee or subcommittee thereof (the “Board”)
establishes otherwise, Grantee is entitled to purchase, in whole or in part, not
more than the total number of Shares stated above.

 

The Option may not be exercised for fractional Shares.

 

4. Term of Option.

 

The Option shall have a term of ten years (the “Option Term”) from the Date of
Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement.
Unless a later termination date is provided for by the Board, the vested and
unexercised portion of the Option shall automatically terminate upon the
happening of the first of the following events: (i) the expiration of the 90-day
period after the Grantee ceases to be employed by, or provide service to the
Company for any reason other than Disability, death or termination for Cause;
(ii) the expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to the Company because the Grantee is Disabled
or dies; or (iii) the date on which the Grantee ceases to be employed by, or
provide services to the Company on account of the Grantee’s termination for
Cause by the Company.

 

Notwithstanding the foregoing, in no event shall an Option remain exercisable
following the expiration of the Option Term. Nothing contained herein shall
limit Company’s rights to terminate the employment or engagement of Grantee at
any time for any reason.

 



- 3 -

 

 

5. Method of Exercising Option.

 

A Grantee may exercise an Option, in whole or in part, by delivering a notice of
exercise to the Company with payment of the Exercise Price. The Grantee shall
pay the Exercise Price for an Option as specified by the Board (i) in cash; (ii)
by delivering shares of Company Stock owned by the Grantee (including Company
Stock acquired in connection with the exercise of an Option, subject to such
restrictions as the Board deems appropriate) and having a Fair Market Value on
the date of exercise equal to the Exercise Price or by attestation (on a form
prescribed by the Board) to ownership of shares of Company Stock having a Fair
Market Value on the date of exercise equal to the Exercise Price; (iii) after a
Public Offering, payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board; or (iv) by such other
method as the Board may approve. Shares used to exercise an Option shall have
been held by the Grantee for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option. The Grantee
shall pay the Exercise Price and the amount of any withholding tax due at the
time of exercise.

 

6. Transferability of Options.

 

This Option, and the rights and privileges conferred by it, is personal to
Grantee and may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise), and during Grantee’s lifetime shall
be exercisable only by Grantee. Grantee may transfer this Option, and the rights
and privileges conferred by it, upon Grantee’s death, either by will or under
the laws of descent and distribution, or by beneficiary designation made in such
form and subject to such limitation as may from time to time be acceptable to
the Board and delivered to and accepted by the Board. All such persons shall be
subject to all of the terms and conditions of this Agreement to the same extent
as would Grantee if still alive.

 

 

 

7. Right of First Refusal; Repurchase Right.

 

If at any time the Grantee desires to sell, encumber or otherwise dispose of
Shares that were distributed to him or her under the Plan prior to the
consummation of an initial public offering the Company’s securities, the Grantee
shall provide the Company with a right of first refusal and repurchase right in
accordance with the terms of the Plan.

 

8. Notices.

 

Any notice to be given to Company under the terms of this Agreement shall be
addressed to the attention of the Company’s Board, at its principal place of
business, and any notice to be given to Grantee may be sent to Grantee’s address
as it appears in the payroll records of the Company, or at such other addresses
as either party may designate in writing to the other.

 

9. Change in Control.

 

The provisions of the Plan applicable to a Change of Control shall apply to the
Option, and, in the event of a Change of Control, the Board may take such
actions as it deems appropriate pursuant to the Plan. Notwithstanding the
foregoing, the Option shall immediately and fully vest and become exercisable
upon a Change of Control.

 



- 4 -

 

 

10. Miscellaneous.

 

(a) No Right to Employment or Continued Directorship. The grant of the Option
shall not be construed as giving the Grantee the right to be retained by or in
the employ of the Company or any other employment right, or, if applicable,
continue to serve as a member of the Board, in any office of the Board, or any
committee of the Board.

 

(b) Option Subject to Plan. By entering into this Agreement the Grantee agrees
and acknowledges that the Grantee has received and read a copy of the Plan. The
Option is subject to the Plan. The terms and provisions of the Plan, as they may
be amended from time to time, are hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

(c) Board Authority. By entering into this Agreement the Grantee agrees and
acknowledges that all decisions and determinations of the Board shall be final
and binding on the Grantee, his or her beneficiaries and any other person having
or claiming and interest in the Option.

 

(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
this Agreement or the award of an Option under any applicable law, such
provision shall be construed or deemed amended to conform to applicable law (or
if such provision cannot be so construed or deemed amended without materially
altering the purpose or intent of this Agreement and the grant of the Option
hereunder, such provision shall be stricken as to such jurisdiction and the
remainder of this Agreement and the award shall remain in full force and
effect).

 

(d) Notices. Any notice to be given to Company under the terms of this Agreement
shall be addressed to the attention of the Company’s Board, at its principal
place of business, and any notice to be given to Grantee may be sent to
Grantee’s address as it appears in the payroll records of the Company, or at
such other addresses as either party may designate in writing to the other.

 

(e) Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof

 

(f) Interpretation. The Grantee accepts the Option subject to all the terms and
provisions of this Agreement and the terms and conditions of the Plan.

 

(g) Headings. Headings are given to the paragraphs and subparagraphs of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

 



- 5 -

 

 

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Facsimile or other electronic transmission of any signed original
document or retransmission of any signed facsimile or other electronic
transmission will be deemed the same as delivery of an original.

 

(i) Complete Agreement. Except as otherwise provided for herein, this Agreement
and those agreements and documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
The terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Grantee.

 

 

 

 

 

[Signature Page Follows]

 

- 6 -

 

 

IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the grant date shown above.

 

 



  [_________]               By:     Name:    [_________]   Title: [_________]  
                  GRANTEE:               Name: [_________]





  



 

 

